Title: H. G. to Marinus Willett, [19 March 1789]
From: “H. G.”,Hamilton, Alexander
To: Willett, Marinus


[New York, March 19, 1789]
To Marinus Willett, Esq.
Sir,
I perceive by this day’s Advertiser that you have thought proper to come forward, with an air of triumph, to contradict a fact alledged in my sixth letter respecting a proclamation of the council for the temporary government of the southern district.
You have been pleased to preface it with some general observations, and among the rest to make a profession of your faith in the virtue of the present Governor. This at least you might have spared yourself the trouble of doing. He has long been considered as the keeper of your political conscience; and you as the votary of his infallibility. You call yourself his friend; it is supposed you might have added to the description an epithet of more obsequious import. Considering you in this light, you will excuse me if I admit with reserve your authority in any matter, which concerns the personal character of the Governor.
But notwithstanding the opinion entertained of the capacity in which you serve, as I am not apt to think men capable of deliberate falshood, I was on the first perusal of your publication ready to conclude, that you had stated the matter truly, and that what might have been originally only an inference of my informants, from the collateral conduct of the Governor, and his known partiality to yourself and another gentleman, had after a lapse of more than five years assumed in my memory the shape in which it has been communicated. There are, however, circumstances in your narrative, which on further examination have induced me to hesitate in drawing this conclusion.
Two facts are conceded by your account of the transaction; one, that such a proclamation, as is mentioned in the letter, did exist; the other, that it was irregularly suspended by your interposition, and finally suppressed by the council. You, however, deny the privity or connivance of the Governor, and shift the responsibility of postponing the publication, from him to particular members of the council whom you name. You assert at the same time, that your visit to Mr. Holt, though late at night, was accidental; and you assume to yourself the merit of moderation, by assigning, as the motive to your conduct, an apprehension that the proclamation was calculated rather to inflame, than to calm the minds of the citizens.
To test the probability of this account, in some of its parts at least, I shall proceed to state a few facts respecting yourself, which I presume you will not think it expedient to deny. You were an open advocate at the period in contemplation, for the banishment of certain individuals, and you were equally an advocate for discriminating and disqualifying laws. In addition to this, you were one of three persons, who without color of authority, went to the house of Mr. Rivington to interdict the continuance of his business as a Printer; a proceeding which was the immediate cause of the proclamation.
You were therefore interested both in regard to reputation, and influence to effect its suppression. Is it probable then that your visit to Mr. Holt at so critical a juncture, and at so late an hour, as you describe, was purely accidental? Is it probable, that the pains you took to prevent the issuing of the proclamation proceeded from the laudable motive you profess. If neither the one nor the other is probable, is it more probable that your representation of the matter is in the other respects fairer than it appears to be in these?
There is a further circumstance which throws an additional air of improbability on your relation. I affirm, Sir, as a thing within my personal knowlege, that you were at the time in habits of the closest intimacy, friendship and confidence with the Governor. It is not therefore very likely that the step you took was without his participation; though it should be true that other sanction to the irregularity was dexterously obtained. As to the lateness of the hour, it could form no greater obstacle to communication in the case of the Governor, than of the other gentlemen, to whom you allege your having had recourse. It is well known that a rigid attention to etiquette has never been the vice of head-quarters.
I resort to probabilities; because it is now more than five years, since the affair took place; and a distinct recollection of circumstances is hardly to be looked for from those, who might be esteemed disinterested witnesses of the fact. So much is this the case, that the gentlemen named in your publication, can give no satisfactory history of particulars, though some of them appear to retain imperfect traces of your application.
The information which I received, while the transaction was yet recent, was from members of the council now at a distance from this city. These gentlemen have been written to, and the result of the inquiry shall be made known. I conceive it to be due to the cause of truth, that public charges brought against any man, should either be accompanied with the evidence on which they are founded, or when regularly called in question be supported by it, or if originating in mistake, relinquished.
But, Sir, I cannot conclude without taking notice of the very logical inference with which your publication ends. You declare that one charge is unfounded, and you infer that every other is equally so. Had that charge been made in positive terms, as many of the others are, and had not several of the others been objects of general notoriety, you might have had color for your inference, and credit for your sincerity. But as things are situated you can pretend to neither. The fact particularly in question between us, is introduced with an acknowlegement, that I do not distinctly recollect the particulars, and with the qualifying expressions “if my memory serves me.”—While every other article of specific charge is brought in a direct and categoric form. Whenever either of these shall be properly controverted, if the evidence does not accompany it, I pledge myself to produce it. I shall not expect to put his Excellency to the necessity of proving negatives (of which you so piteously complain) but shall content myself with an authentic denial of facts on his behalf. You, Sir, may continue to act your part, and add fresh laurels to your brow, as the champion and instrument of your illustrious chief. But I give you warning, that I shall not be diverted from my main pursuit by cavils or trifles.
I am, Sir,   Your obedient Servant,
H___ G___.
March 19.

